DETAILED ACTION
The instant application having Application No. 17/085,893 filed on 30 October 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provisional application 63/059,113 filed on 30 July 2020.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 29 December 2020 (1), 29 December 2020 (2), 31 March 2021, 1 July 2021, 28 September 2021, 8 December 2021, 8 February 2022, 13 May 2022, and 2 September 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andjelic, Mario (U.S. 2005/0210479) (Hereinafter Andjelic).
As per claim 1, Andjelic discloses a method of sharing data between user-space processes and kernel-space processes without copying the data (see for example Andjelic, this limitation is disclosed such that there is a zero-copy information transfer method between user-space and kernel-space; paragraph [0041]), the method comprising: 
dedicating, by a driver of a network interface controller (NIC), a memory address space for a user-space process (see for example Andjelic, this limitation is disclosed such that there is a user-space device driver functionality of a NIC; paragraph [0037]. The user-space driver functionality provides [user] address space; paragraph [0045]); 
 allocating a virtual region of the memory address space of the user-space process for zero-copy operations (see for example Andjelic, this limitation is disclosed such that there is a Virtual Interface Architecture (VIA) supports direct zero-copy user-space access to the NIC. A Virtual Interface (VI) is a direct interface between the NIC and a user application or processor, the VI comprising a send queue and receive queue; paragraph [0008]. A pointer is put into user address space of the user-space-NIC interface; paragraph [0043]);
mapping the virtual region to a memory address space of the kernel (see for example Andjelic, this limitation is disclosed such that a kernel-space-user-space interface is allocated in kernel address space and mapped to user address space; paragraph [0053]); and
allowing access to the virtual region by both the user-space process and a kernel-space process (see for example Andjelic, this limitation is disclosed such that integrated user-space and kernel-space access to the NIC is obtained; paragraph [0016]).
As per claim 3, Andjelic discloses the method of claim 1, wherein the allocated virtual region implements a dedicated receiving (RX) ring accessible by the network interface controller (NIC) (see for example Andjelic, this limitation is disclosed such that each interface has an associated receive (RX) queue; paragraph [0041]).  
As per claim 6, Andjelic discloses the method of claim 1, wherein the allocated virtual region implements a dedicated transmission (TX) ring accessible by network interface controller (NIC) (see for example Andjelic, this limitation is disclosed such that each interface has an associated send (TX) queue; paragraph [0041]).  
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (U.S. 2005/0210479) as applied to claims 1 and 15 above, respectively, and further in view of Augsburg et al. (U.S. 2007/0050594) (Hereinafter Augsburg).
As per claim 2, Andjelic discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein access to a virtual region is limited to a single user.  
	However, Augsburg discloses the limitation wherein access to a virtual region is limited to a single user (see for example Augsburg, this limitation is disclosed such that a virtual address space is limited to one per running [user] program; paragraph [0005])
Andjelic in view of Augsburg is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by limiting access to a virtual address space as taught by Augsburg because it would enhance the teaching of Andjelic with an effective means of disallowing one user from accessing another user’s data (as suggested by Augsburg, see for example paragraph [0005]).
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 4-5, 7-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (U.S. 2005/0210479), claims 4-5 as applied to claim 3 above, claims 7-8 as applied to claim 6 above, claim 18 as applied to claim 17 above, claim 20 as applied to claim 19 above, and further in view of Branson et al. (U.S. 2014/0122559) (Hereinafter Branson).
As per claim 4, Andjelic discloses the method of claim 3 (see rejection of claim 3 above), but does not explicitly teach the limitation wherein a dedicated RX ring is limited to a single tuple.
However, Branson discloses the limitation wherein a dedicated RX ring is limited to a single tuple (see for example Branson, this limitation is disclosed such that a NIC stream operator outputs only one tuple after fifty tuples are received; paragraphs [0060], [0063]).
Andjelic is analogous art with Branson because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by grouping tuples for sending and receiving as taught by Branson because it would enhance the teaching of Andjelic with an effective means of efficiently and rapidly processing data (as suggested by Branson, see for example paragraphs [0022]-[0023]).
As per claim 5, Andjelic discloses the method of claim 3 (see rejection of claim 3 above), but does not explicitly teach the limitation wherein a dedicated RX ring is limited to a defined group of tuples.
However, Branson discloses the limitation wherein a dedicated RX ring is limited to a defined group of tuples (see for example Branson, this limitation is disclosed such that tuples are grouped prior to sending; paragraphs [0060], [0063]).
Andjelic is analogous art with Branson because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by grouping tuples for sending and receiving as taught by Branson because it would enhance the teaching of Andjelic with an effective means of efficiently and rapidly processing data (as suggested by Branson, see for example paragraphs [0022]-[0023]).
As per claim 7, Andjelic discloses the method of claim 6 (see rejection of claim 6 above), but does not explicitly teach the limitation wherein a dedicated TX ring is limited to a single tuple.
However, Branson discloses the limitation wherein a dedicated TX ring is limited to a single tuple (see for example Branson, this limitation is disclosed such that it is possible to send a group of tuples every ten second, wherein a group includes one tuple (i.e. tuples sent and received is limited to a group including a number of one); paragraphs [0060], [0063]).
Andjelic is analogous art with Branson because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by grouping tuples for sending and receiving as taught by Branson because it would enhance the teaching of Andjelic with an effective means of efficiently and rapidly processing data (as suggested by Branson, see for example paragraphs [0022]-[0023]).
As per claim 8, Andjelic discloses the method of claim 6 (see rejection of claim 6 above), but does not explicitly teach the limitation wherein a dedicated TX ring is limited to a defined group of tuples.
However, Branson discloses the limitation wherein a dedicated TX ring is limited to a defined group of tuples (see for example Branson, this limitation is disclosed such that it is possible to send a group of tuples every ten second, wherein a group includes one tuple (i.e. tuples sent and received is limited to a group including a number of one); paragraphs [0060], [0063]).
Andjelic is analogous art with Branson because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by grouping tuples for sending and receiving as taught by Branson because it would enhance the teaching of Andjelic with an effective means of efficiently and rapidly processing data (as suggested by Branson, see for example paragraphs [0022]-[0023]).
Regarding claim 18, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 8.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 8.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (U.S. 2005/0210479) as applied to claim 1 above, and further in view of Stone et al. (U.S. 2014/0365834) (Hereinafter Stone).
As per claim 9, Andjelic discloses the method of claim 1 (see rejection of claim 1 above) further comprising virtual memory allocated to zero-copy operations (see for example Andjelic, this limitation is disclosed such that there is a Virtual Interface Architecture (VIA) supports direct zero-copy user-space access to the NIC. A Virtual Interface (VI) is a direct interface between the NIC and a user application or processor, the VI comprising a send queue and receive queue; paragraph [0008]. A pointer is put into user address space of the user-space-NIC interface; paragraph [0043]).
Although Andjelic discloses virtual memory allocated to zero-copy operations, Andjelic does not explicitly teach a user-space process identifying virtual memory allocated to operations to be deallocated.
However, Stone discloses a user-space process identifying virtual memory allocated to operations to be deallocated (see for example Stone, this limitation is disclosed such that in response to a user application, virtual memory is deallocated; paragraph [0035]).
Andjelic is analogous art with Stone because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by deallocating virtual memory for a user application (process) as taught by Stone because it would enhance the teaching of Andjelic with an effective means of effective and automated memory management (as suggested by Stone, see for example paragraph [0008]).
As per claim 10, Andjelic discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein, when the amount of memory allocated by the user-space process is more than a threshold amount, the kernel-space process deallocates at least part of the memory allocated by the user-space process.
However, Stone discloses the limitation wherein, when the amount of memory allocated by the user-space process is more than a threshold amount, the kernel-space process deallocates at least part of the memory allocated by the user-space process (see for example Stone, this limitation is disclosed such that in a system wherein a kernel deallocates virtual memory for a user application (paragraph [0035]), modification is based on a predetermined threshold value; paragraph [0018]).
Andjelic is analogous art with Stone because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by deallocating virtual memory for a user application (process) as taught by Stone because it would enhance the teaching of Andjelic with an effective means of effective and automated memory management (as suggested by Stone, see for example paragraph [0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (U.S. 2005/0210479) as applied to claim 1 above, and further in view of Thoresen et al. (U.S. 2020/0301764) (Hereinafter Thoresen).
As per claim 11, Andjelic discloses the method of claim 1 (see rejection of clam 1 above), but does not explicitly teach the limitation wherein, when an amount of memory allocated by a user-space process is more than a threshold amount, the kernel-space process prevents the user-space process from allocating more memory.
However, Thoresen discloses, when an amount of memory allocated by a user-space process is more than a threshold amount, the kernel-space process prevents the user-space process from allocating more memory (see for example Thoresen, this limitation is disclosed such that for user workspace VM allocated memory, there is a certain threshold beyond which memory allocation is limited and execution is paused until the user frees memory; paragraph [0108]).
Andjelic is analogous art with Thoresen because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by limiting memory allocation to a threshold as taught by Thoresen because it would enhance the teaching of Andjelic with an effective means of overuse of a system and crashes (as suggested by Thoresen, see for example paragraph [0108]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (U.S. 2005/0210479) as applied to claim 1 above, and further in view of van Schaik et al. (U.S. 2014/0164718) (Hereinafter van Schaik).
As per claim 12, Andjelic discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a kernel-space process is a guest kernel-space process on a guest virtual machine operating on a host machine, the method further comprising additionally allowing access to the virtual region by a user-space process of the host machine.
However, van Schaik disclose the limitation wherein a kernel-space process is a guest kernel-space process on a guest virtual machine operating on a host machine, the method further comprising additionally allowing access to the virtual region by a user-space process of the host machine (see for example Andjelic, this limitation is disclosed such that in a system for sharing memory between multiple processes of a virtual machine, there are a plurality of guest user memory regions and a global kernel region that includes a global shared memory region, user processes being allowed to access the global shared region; paragraphs [0013], [0037]). 
Andjelic is analogous art with van Schaik because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by allowing shared access as taught by van Schaik because it would enhance the teaching of Andjelic with an effective means of allowing user processes to share data without the need to swap data in and out of respective user regions of memory (as suggested by van Schaik, see for example paragraph [0013]).
Regarding claim 13, it is a method claim having similar limitations cited in claim 12.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (U.S. 2005/0210479) as applied to claim 1 above, and further in view of Yang et al. (U.S. 2020/0241927) (Hereinafter Yang).
As per claim 14, Andjelic discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the NIC driver dedicates the memory using an application device queue (ADQ).
However, Yang discloses the limitation wherein the NIC driver dedicates the memory using an application device queue (ADQ) (see for example Yang, this limitation is disclosed such that an Application Device Queue (ADQ, Fig.5 and associated text) is used to dedicate allocated memory to a NIC; paragraph [0044]).
Andjelic is analogous art with Yang because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Andjelic by dedicating memory with ADQ as taught by Yang because it would enhance the teaching of Andjelic with an effective means of allocating queues that are mapped for access (as suggested by Yang, see for example paragraph [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196